SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,716,825 0.0364 0.0364 ADR (*) Common 285,480 0.0018 0.0018 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) ADR (*) Common JP Morgan Buy 81,800 US 6.118472 US 500,491.01 Total Buy US 500,491.01 Shares Common Direct with the Company Subscription 27 85,960 18.43 1,584,242.80 Tot al Buy ADR (*) Common N/A Election 01 223,825 0.00 0.00 Total Election Shares Common N/A Election 01 483,365 0.00 0.00 Total Election Shares Common N/A Resignation 01 106,301 0.00 0.00 Total Resignation Shares Common Itau Corretora Sell 02 1,100 18.13 19,943.00 Shares Common Direct with the Company Sell 27 216,000 18.24 3,939,840.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,962,749 0.0379 0.0379 ADR (*) Common 591,105 0.0038 0.0038 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,286,617,695 71.8116 71.8116 ADR (*) Common 16,302,499 0.1037 0.1037 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common N/A Sell 04 25 0.04 1.00 Shares Common N/A Sell 19 5 0.20 1.00 Total Sell 30 Shares Common N/A Buy 04 25 0.04 1.00 Shares Common Direct with the Company Subscription 27 34,705 18.43 639,613.15 Shares Common Brasil Plural Buy 12 400 17.84 7,136.00 Shares Common Brasil Plural Buy 12 400 17.85 7,140.00 Shares Common Brasil Plural Buy 12 3,300 17.86 58,938.00 Shares Common Brasil Plural Buy 12 300 17.87 5,361.00 Shares Common Brasil Plural Buy 12 4,500 17.88 80,460.00 Shares Common Brasil Plural Buy 12 5,900 17.89 105,551.00 Shares Common Brasil Plural Buy 12 10,500 17.90 187,950.00 Shares Common Brasil Plural Buy 12 2,200 17.91 39,402.00 Shares Common Brasil Plural Buy 12 400 17.92 7,168.00 Shares Common Brasil Plural Buy 12 700 17.93 12,551.00 Shares Common Brasil Plural Buy 12 5,400 17.94 96,876.00 Shares Common Brasil Plural Buy 12 2,900 17.95 52,055.00 Shares Common Brasil Plural Buy 12 15,500 17.96 278,380.00 Shares Common Brasil Plural Buy 12 300 17.97 5,391.00 Shares Common Brasil Plural Buy 12 4,500 17.99 80,955.00 Shares Common Brasil Plural Buy 12 13,100 18.00 235,800.00 Shares Common Brasil Plural Buy 12 26,800 18.01 482,668.00 Shares Common Brasil Plural Buy 12 36,500 18.02 657,730.00 Shares Common Brasil Plural Buy 12 6,600 18.03 118,998.00 Shares Common Brasil Plural Buy 13 300 17.89 5,367.00 Shares Common Brasil Plural Buy 13 9,500 17.90 170,050.00 Shares Common Brasil Plural Buy 13 13,200 17.91 236,412.00 Shares Common Brasil Plural Buy 13 7,000 17.92 125,440.00 Shares Common Brasil Plural Buy 13 9,500 17.93 170,335.00 Shares Common Brasil Plural Buy 13 2,400 17.94 43,056.00 Shares Common Brasil Plural Buy 13 8,200 17.95 147,190.00 Shares Common Brasil Plural Buy 13 4,300 17.96 77,228.00 Shares Common Brasil Plural Buy 13 8,100 17.97 145,557.00 Shares Common Brasil Plural Buy 13 13,400 17.98 240,932.00 Shares Common Brasil Plural Buy 13 7,000 17.99 125,930.00 Shares Common Brasil Plural Buy 13 1,700 18.00 30,600.00 Shares Common Brasil Plural Buy 13 20,000 18.01 360,200.00 Shares Common Brasil Plural Buy 13 18,500 18.02 333,370.00 Shares Common Brasil Plural Buy 13 39,400 18.03 710,382.00 Shares Common Brasil Plural Buy 13 18,400 18.04 331,936.00 Shares Common Brasil Plural Buy 13 6,900 18.05 124,545.00 Shares Common Brasil Plural Buy 20 200 18.58 3,716.00 Shares Common Brasil Plural Buy 20 500 18.59 9,295.00 Shares Common Brasil Plural Buy 20 2,200 18.60 40,920.00 Shares Common Brasil Plural Buy 20 800 18.63 14,904.00 Shares Common Brasil Plural Buy 20 153,200 18.64 2,855,648.00 Shares Common Brasil Plural Buy 20 7,200 18.65 134,280.00 Shares Common Brasil Plural Buy 20 3,000 18.66 55,980.00 Shares Common Brasil Plural Buy 20 6,100 18.67 113,887.00 Shares Common Brasil Plural Buy 20 1,700 18.68 31,756.00 Shares Common Brasil Plural Buy 20 27,800 18.69 519,582.00 Shares Common Brasil Plural Buy 20 17,200 18.70 321,640.00 Shares Common Brasil Plural Buy 27 400 18.00 7,200.00 Shares Common Brasil Plural Buy 27 11,900 18.01 214,319.00 Shares Common Brasil Plural Buy 27 23,500 18.02 423,470.00 Shares Common Brasil Plural Buy 27 18,700 18.03 337,161.00 Shares Common Brasil Plural Buy 27 29,700 18.04 535,788.00 Shares Common Brasil Plural Buy 27 17,700 18.05 319,485.00 Shares Common Brasil Plural Buy 27 1,400 18.06 25,284.00 Shares Common Brasil Plural Buy 27 1,300 18.07 23,491.00 Shares Common Brasil Plural Buy 27 42,400 18.08 766,592.00 Shares Common Brasil Plural Buy 27 4,500 18.09 81,405.00 Shares Common Brasil Plural Buy 27 14,500 18.10 262,450.00 Shares Common Brasil Plural Buy 27 4,000 18.13 72,520.00 Shares Common Brasil Plural Buy 27 49,800 18.14 903,372.00 Shares Common Brasil Plural Buy 27 85,900 18.15 1,559,085.00 Shares Common Brasil Plural Buy 27 33,300 18.16 604,728.00 Shares Common Brasil Plural Buy 27 68,800 18.17 1,250,096.00 Shares Common Brasil Plural Buy 27 89,500 18.18 1,627,110.00 Shares Common Brasil Plural Buy 27 95,500 18.19 1,737,145.00 Shares Common Brasil Plural Buy 27 117,100 18.20 2,131,220.00 Shares Common Brasil Plural Buy 27 5,500 18.21 100,151.00 Shares Common Brasil Plural Buy 27 26,000 18.22 473,720.00 Shares Common Brasil Plural Buy 27 51,500 18.23 938,845.00 Shares Common Brasil Plural Buy 27 104,000 18.24 1,896,960.00 Shares Common Brasil Plural Buy 27 55,900 18.25 1,020,175.00 Shares Common Brasil Plural Buy 27 800 18.26 14,608.00 Shares Common Brasil Plural Buy 27 3,300 18.27 60,291.00 Shares Common Brasil Plural Buy 27 13,900 18.28 254,092.00 Shares Common Brasil Plural Buy 27 13,000 18.29 237,770.00 Shares Common Brasil Plural Buy 27 16,400 18.30 300,120.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 11,288,200,495 71.8188 71.8188 ADR (*) Common 16,302,499 0.1037 0.1037 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2015 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 7,825 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price R$ Volume (R$) Shares Common Bradesco Corretora Sell 05 600 18.43 11,058.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Tot al Shares Common 7,225 0.0000 0.0000 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 10, 2015 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
